435 F.2d 707
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ADAM LOOS BOILER WORKS CO., Respondent.
No. 20342.
United States Court of Appeals, Sixth Circuit.
December 11, 1970.

Stephen H. Naiman, N. L. R. B., Washington, D. C. (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Warren M. Davison, Deputy Asst. Gen. Counsel, Judith P. Wilkenfield, Atty., N. L. R. B., Washington, D. C., on the brief), for petitioner.
Warren D. Wolfe, Toledo, Ohio (Bugbee & Conkle, Toledo, Ohio, Andrew Douglas and Eugene Winchester, Winchester, Douglas & Aubry, Toledo, Ohio, on the brief), for respondent.
Before WEICK, CELEBREZZE and MILLER, Circuit Judges.

ORDER

1
This matter comes before the Court on application of the National Labor Relations Board for enforcement of its order to reinstate with back pay a discharged employee and post the customary notices for violations of § 8(a) (1) and (3) of the National Labor Relations Act. 29 U.S.C. § 151 et seq. (1964).


2
The Board found that the management of the Adam Loos Boiler Works Company unlawfully discharged an employee who was the workers' union steward, in reaction to his vigorous pursuit of his co-employees' rights with management. A discharge of an employee motivated in part by anti-union animus is unlawful. NLRB v. West Side Carpet Cleaning Co., 329 F.2d 758 (6th Cir. 1964).


3
The Company responded that upon a fair estimate of the entire record, the Board should have found the discharged employee was inefficient and unworkmanlike in the performance of his job and that those were the factors motivating the union steward's discharge.


4
Upon a careful review of the entire record and upon consideration of the briefs and arguments of counsel, we find there is substantial evidence on the record as a whole to affirm the factual findings of the Board. The application for enforcement of the Board's order is granted.